EXHIBIT 10.1
 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 
This is a first amendment (“First Amendment”), effective as of this 17th day of
September, 2002, to that certain Employment Agreement dated as May 1, 2002 and
entered into by and between West Marine, Inc., a Delaware corporation and all of
its subsidiary corporations (collectively, “Company”), each with an address at
500 Westridge Drive, Watsonville, California 95076, and Russell Solt
(“Executive”), residing at 202 3rd Street, P.O. Box 2142 Gearhart, Oregon 97138
(“Employment Agreement”).
 
WHEREAS, Company recognizes that the Executive’s contributions as the Chief
Financial Officer to the growth and success of the Company have been
substantial, and Company desires to continue services of the Executive by
providing for automatic renewals of the term of Executive’s employment in such
capacity, subject to the terms and conditions specified in the Employment
Agreement, as modified by this First Amendment; and
 
WHEREAS, Executive desires to continue in the employment of the Company in such
capacity on the terms and conditions specified in the Employment Agreement, as
modified by this First Amendment; and
 
WHEREAS, Company and Executive desire to amend certain provisions of the
Employment Agreement in accordance with the foregoing.
 
NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Company and Executive agree as
follows:
 
1.  The foregoing recitals are incorporated herein.
 
2.  This First Amendment will be effective as of the date first written above
(“Effective Date”).
 
3.  All capitalized terms used but not defined herein shall have the same
meaning ascribed to such term as in the Employment Agreement.
 
4.  Section 2 of the Employment Agreement is deleted in its entirety and
replaced with the following provision:
 
“2. Term.
 
a.  Except in the case of earlier termination, as hereinafter specifically
provided, the initial term of the CFO Employment Term shall commence on May 1,
2002 and shall continue through and including April 30, 2003. Thereafter the CFO
Employment Term shall be renewed automatically for additional one (1) year
periods unless Executive or Company gives written notice to the other of his/its
desire to terminate the CFO Employment Term or to modify its terms at least
thirty (30) calendar days prior to the expiration of the then current term. Each
such extended term shall be subject to the terms and conditions of this
Agreement, except as modified by the parties.
 
b.  Except in the case of earlier termination, as hereinafter specifically
provided, the initial term of the IR Employment Term shall commence upon the
termination of the CFO Employment Term and shall continue for a period of one
(1) year. Thereafter, the IR Employment Term shall be renewed automatically for
additional one (1) year periods unless Executive or Company gives written notice
to the other of his/its desire to terminate the IR Employment Term or to modify
its terms at least thirty (30) calendar days prior to the expiration of the then
current term. Each such extended term shall be subject to the terms and
conditions of this Agreement, except as modified by the parties, and except for
compensation, which shall be adjusted, if at all, in accordance with Section
3(b) below.”
 
5.  Except as modified hereby, the Employment Agreement remains unmodified and
in full force and effect. In the event of any conflict between the terms of the
Employment Agreement and this First Amendment, the terms of this First Amendment
will govern.
 
IN WITNESS WHEREOF, the parties have executed this First Amendment, effective as
of the Effective Date.
 
COMPANY:
West Marine, Inc. and its Subsidiaries:
     
EXECUTIVE:
By:
 
/s/    JOHN H. EDMONDSON         

--------------------------------------------------------------------------------

     
/s/    RUSSELL SOLT        

--------------------------------------------------------------------------------

   
John H. Edmondson, CEO
     
Russell Solt